             Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND DIVISON
______________________________________________________________________________

LISA PENA                                         ( No. _19-263_______________
                                                 (
 v.                                              (
                                                 (
MIDLAND COUNTRY CLUB, INC., Indivi-              (
dually and d/b/a MIDLAND COUNTRY                (
CLUB; MIDLAND COUNTRY CLUB and                  (
JOHN DOE Nos. 1-3                               (

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

TO THE HONORABLE JUDGE OF THE COURT:

   LISA PENA, Plaintiff, complains of MIDLAND COUNTRY CLUB, INC., Individually

and d/b/a MIDLAND COUNTRY CLUB; MIDLAND COUNTY CLUB and JOHN DOE Nos.

1-3., Defendants, and for causes of action would show:

                                               1.
                                      (The Party Plaintiff)

   LISA PENA, Plaintiff, is an individual and resident of Midland County, Texas.

                                               2.
                                     (The Party Defendant)

   Defendant MIDLAND COUNTRY CLUB, INC. is a domestic non-profit corporation doing

business in Midland County, Texas in the form of the operation of a country club and as

MIDLAND COUNTRY CLUB. This Defendant may be served by serving with process:

David Gardner, Midland Country Club, 6101 No. State Hwy. 349, Midland, TX 79705.

   Defendant MIDLAND COUNTRY CLUB is a domestic non-profit corporation doing

business in Midland County, Texas in the form of the operation of a country club. This
             Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 2 of 7




Defendant may be served by serving with process: David Gardner, Midland Country Club,

6101 No. State Hwy., Midland, TX 79705.

   Plaintiff reserves the naming of additional defendants in the event that other actors, aided

and abetted in, or were a party to the tort conduct of the Defendants. These additional de-

fendants will be designated as John Doe Nos. 1-3.

                                              3.
                                 (Venue & Primary Jurisdiction)

   Venue is proper in this District Court and this Division for the reason that the wrongful

conduct occurred in Midland County, Texas, which is located within the Midland Division of the

United States District Court for the Western District of Texas.

   The Plaintiff invokes the federal question jurisdiction of the United States District Court,

for she sues for remedies under Title VII and other federal statutes.

   The conditions precedent to filing suit have been met. The Plaintiff filed a Charge of Dis-

crimination with the United States Equal Employment Opportunity Commission. On or about

September 28, 2019, served a Notice of Rights was served upon the Plaintiff.

                                                3.
                                        (Causes of Action)

   LISA PENA, the Plaintiff, hereafter referred to as “Pena” was employed by MIDLAND

COUNTRY CLUB, INC., Individually and d/b/a MIDLAND COUNTRY CLUB and

MIDLAND COUNTRY CLUB, hereafter referred to as “Country Club” beginning in 2010.

Pena had started as a receptionist and had moved up to the position of Member Services.

At the time of her termination, which was on or about June 20, 2018, she was in Member

Services. At the time of her termination, Pena was earning $20.00 per hour and was also

compensated with other benefits.
             Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 3 of 7



                            A. Sexual Harassment and Sex Discrimination

   During her employment with the Country Club, Pena was subjected to sexual harassment

and sexual discrimination by one or more employees of the Country Club. A Todd Andes,

the food and beverage manager, for the Country Club had been sexually inappropriate against

Pena when he would come into her work area. Andres had worked at the Country Club as a

bartender for many years and was promoted to Food and Beverage Manager in either 2016

or 2017. Pena had reported sexually inappropriate behavior by Andes to Kristi Tubb but

was advised by Tubb that the inappropriate behavior was typical behavior for him. Actually,

members of the Country Club complained about Andes’ sexually inappropriate behavior to

management and the behavior stopped for a stopped time; only for Andes to return to commit-

ing sexually inappropriate acts. The conduct of Andes and the acquiescence of Country Club’s

management created a hostile work environment. It was further aggravated by the Country

Club’s failure to take corrective action.

   Instances of sexually inappropriate conduct by Andes included one instance where Pena

asked him to hand her something. Andres replied, “I will hand you this” and gestured drama-

tically to his crotch. Andres would come into Pena’s work area and other parts of the Country

Club and say “deez nuts” and he would gesture at his crotch. Andres would come into Pena’s

work area and grab his chest and do a dance. Andes’ behavior was highly offensive, and Pena

was concerned about her work area being a public place where club members would pass by.

   The former general manager, Don Bearer, spoke with Andres about Andes’ lewd behavior,

and it stopped temporarily. When the new manager, David Gardner, was hired, Andes stopped

the sexually offensive behavior, but Andes resumed the inappropriate behavior in May 2018.

   On or about June 14, 2018, Pena met with Kristi tubb, Membership Director, who was
             Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 4 of 7



Pena’s immediate supervisor, to report Andes had been sexually inappropriate when Andes

came into her work area. Tubb refused to take corrective action and told Pena “it was

understood that it was typical behavior for him.”

   The Defendants, the Country Club, discriminated against Pena by forcing her to endure

a sexually hostile environment and creating an unsafe worksplace by failing to take corrective

action. The Defendants aggravated the sexual discrimination by using Pena’s complaint of

sexual harassment as the, or a cause, of her termination on or about June 20, 2018.

   As a proximate result, the Defendants caused Pena to suffer both special and general

damages in the form of loss of income, mental anguish and pain and suffering, loss of

dignity and wellbeing, and physical and mental impairment, for which Pena requests an

award of compensatory damages.

                                    B. Disability Discrimination

   In November 2017, Pena injured her knee at work, but did not seek immediate medical

attention. By January 2018, Pena experienced pain that intensified to the point she was

having difficult walking. Health care providers had attempted to treat her with different

medication, which would work temporarily. On or about June 10, 2018, Pena began taking a

new medication which caused stomach issues. On or about June 14, 2018, Pena was required

to leave work because of nausea and diarrhea caused by the medications. She called in sick

on or abut June 15, 2018 and June 16, 2018. She was not scheduled to work on June 17-18,

2018. Pena returned to work on June 19, 2018 and was written up and then terminated the

next day.

   Pena had a good work record during her eight years of employment with the Country

Club. She had rarely taken a sick day during the eight year period.
             Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 5 of 7



   The knee injury Pena sustained had caused her to sustain a disability and to physically

affect a normal, regular activity, that is walking. The Country Club failed to provide Pena with

a reasonable accommodation for the physical condition and permitting her to utilize sick leave

because of the effects of pain medication. As a result the Country Club violated the Americans

With Disability Act by terminating her.

   The Country Club had a pattern of discriminating against Pena on the basis of disability

after she utilized the Country Club’s health insurance plan for an injury to her son. The

Country Club protested a care flight for the son to be taken to Lubbock, due to the cost

which was in excess of $50,000.00.

                                  C. Violation of Texas Labor Code

   Separately, Pena requests the Court to exercise its pendent jurisdiction over the Defendants

violation of the Texas Labor Code. Pena sustained an on-the-job injury, and the Defendants

retaliated against her by terminating her because of the injury. As such, Pena sustained

general and special damages in the form of loss of income, mental anguish and pain and

suffering, in the past and future, and mental and physical impairment.

                                               4.
                                            (Damages)

   As a proximate result of the conduct of the Defendant, the Plaintiff sustained damages

in the form of loss of income, future loss of earning capacity, mental anguish, pain and suffering

and physical and mental impairment. The Plaintiff has sustained a loss of income of up to

$120,000.00. The Plaintiff sues for reinstatement, or in the alternative, reasonable future loss of

income in the amount of up to $450,000.00. The Plaintiff requests up to $1.5 million for

damages of past mental anguish and pain and suffering and mental and physical impairment.

The Plaintiff requests an award of up to $500,000.00 for future mental anguish and pain and
              Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 6 of 7




Suffering and mental and physical impairment.

   The Plaintiff prays for the sum of $450,000.00 for loss of retirement benefits.

   The Plaintiff prays for the recovery from the Defendant, jointly and/or severally, if applicable

of all damages in excess of the minimum Jurisdiction of the Court.

                                                  5.

   The Defendants acted knowingly, intentionally or with reckless indifference in discriminating

against the Plaintiff. As such, the assessment of up to $500,000.00 for punitive damages is

requested.

   The Plaintiff reserves in this pleading any claim for breach of fiduciary duty and common law

fraud, as pendent state law claims.


                                                  6.

   The Plaintiff reserves claims against John Doe Nos. 1-3, if revealed through discovery.

                                                  7.
                                       (Notice to Defendants)

   A notice of suit rights was served upon the Plaintiff and the Defendant.

                                                 8.
                                          (Attorney’s Fees)

   The Plaintiff requests the recovery of reasonably attorney’s fees in an amount in excess of

the minimum jurisdiction of the Court, if permitted by statute or case law.

   The Plaintiff requests the recovery of up to $75,000.00 for pre-trial representation and up to

$10,000.00 for trial of this case. If the Defendant elects to appeal, the Plaintiff prays for the

recovery of up to $50,000.00 for representation through the United States Court of Appeals for

the Fifth Circuit.
             Case 7:19-cv-00263 Document 1 Filed 11/06/19 Page 7 of 7



                                                  9.
                                              (Interest)

   The Plaintiff requests the recovery of pre-judgment interest, post-judgment interest and the

costs of Court.

                                                 10.

   The Plaintiff demand a trial by jury.

                                               Prayer

   Wherefore, the Plaintiff requests that the Defendants be cited to appear and answer and

after a trial on the merits, the Plaintiff request the recovery of a Judgment awarding the

following relief:

   [a] Compensatory damages for the elements and in the elements alleged above;

   [b] Reasonable attorney’s fees;

   [c] Pre-judgment interest, post-judgment interest and costs of court;

   [d] Such other relief to which the Plaintiffs are entitled to recover.


                             Respectfully submitted,

                             Steve Hershberger, Attorney at Law
                             600 No. Marienfeld St., Ste. 1035
                             Midland, TX 79701
                             432-570-4014
                             stevehersh@sbcglobal.net

                             By: __/s/ Steve Hershberger_________________
                             Steve Hershberger
                             Texas State Bar # 09543950

                             Attorney for Plaintiff
